QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because the drawings include handwritten reference numerals or parts (see at least Fig. 4, 5, 9, 11, 12, 16, 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10, 11, 13, 15, 17, and 22 are objected to because of the following informalities:  
Regarding claim 10, the claimed, “the sound pressure sensor” (3 occurrences) lacks antecedent basis in the claim.
Regarding claim 11, the claimed, ““the sound pressure sensor” lacks antecedent basis in the claim.
Regarding claim 13, the claim should end in a period.
Regarding claim 15, the extra period at the end of the claim should be deleted.
Regarding claim 17, the claimed, “the frequency response” is unclear. Frequency response of what?
Regarding claim 22, the claimed, “the active air of the chamber” and “the permeable faring” lack antecedent basis in the claim.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1–14, the prior art does not teach or suggest the claimed, “wherein the at least one acoustic pickup is submerged in or located in proximity to flowing fluid the sound sensor is configured to acquire sound intensity waveforms naturally generated by the flowing fluid as an input data source to algorithms trained by machine learning to quantify flow parameters, and the computing device is configured to process expressions native to the flowing fluid for the purpose of predicting flow parameters by listening to sound utterances and observing visual appearances.”
Regarding claims 15–21, the prior art does not teach or suggest the claimed, “said sound tube configured to convey sound pressure to a sound sensor, wherein the acoustic pickup is adapted to acquire the naturally generated sound utterances of a moving fluid to quantify its flow parameters, the sound tube acts as a tether between the sound sensor and the acoustic pickup, and a targeted fluid surrounds at least a portion of the active air chamber.”
Regarding claim 22, the prior art does not teach or suggest the claimed, “the sound tube is configured to convey sound to a sound pressure sensor, the acoustic pickup is adapted to acquire the naturally generated sound utterances of a moving fluid to quantify its flow parameters, the sound tube acts as a tether between the sound sensor and the acoustic pickup to structurally support the pickup, and a targeted fluid surrounds at least a portion of the permeable fairing.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach sensing devices and systems for detecting or measuring fluid level or flow, similar to the present application, but do not teach or suggest the subject matter indicated as allowable as shown above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852